Citation Nr: 1730744	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of award based upon school attendance from July 1, 2010 for dependent child, G.

2.  Entitlement to restoration of award based upon school attendance from June 1, 2010 to January 9, 2012 for dependent child, K.


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to July 1997, and from February 2003 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Spotsylvania, Virginia.  Jurisdiction is with the RO in Roanoke, VA.

Although the RO characterized the issues as entitlement to additional school child benefits, the Board has recharacterized the issues as stated on the cover page to reflect the specific facts of this case.  The Veteran has effectively requested restoration of the previously-approved benefits for children G. and K. based on school attendance.  See August 2011 Notice of Disagreement requesting back compensation for time past, and continuation of compensation until children are no longer his dependents.  Specifically, one issue is whether restoration of the payments on behalf of G. are proper from July 1, 2010 until his 23rd birthday, as benefits based on his school attendance were terminated prior to either his graduation date or his 23rd birthday.  Similarly, benefits based on K.'s school attendance were terminated from June 1, 2010, and then reinstated February 2012, such that the Board is concerned with whether the termination of benefits was proper from June 1, 2010 to January 9, 2012.


FINDINGS OF FACT

1.  In August 2008 the RO awarded school child allowances for G. and K.

2.  In September 2010 the RO notified the Veteran it was removing K. from the award effective June 1, 2010, and G. from the award effective July 1, 2010.

3.  The Veteran's child, G., turned 18 years old on October [REDACTED], 2005.

4.  G. enrolled in school in August 2006, after his eighteenth birthday.

5.  G. turned 23 years old October [REDACTED], 2010. 

6.  The Veteran timely requested approval of school attendance for G. from July 1, 2010.

7.  The Veteran's child, K., turned 18 on May [REDACTED], 2008.

8.  The Veteran's child, K., enrolled in community college in August 2008, and in university in August 2009, both enrollments occurring after her eighteenth birthday. 

9.  The Veteran timely requested approval of school attendance for K. from June 1, 2010 to January 9, 2012.

10.  The RO's removal of G. from the award effective July 1, 2010, was improper.

11.  The RO's removal of K. from the award effective June 1, 2010, was improper.


CONCLUSIONS OF LAW

1.  The criteria for continuous benefits based on school attendance of the Veteran's child, G., from July 1, 2010 have been met, such that the termination of benefits was improper, and benefits are restored.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2016).

2.  The criteria for continuous benefits based on school attendance of the Veteran's child, K., from June 1, 2010 to January 9, 2012 have been met, such that termination of benefits was improper, and benefits are restored.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135; 38 C.F.R. § 3.4(b)(2).  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.  

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that is begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a).  Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion.  38 C.F.R. § 3.57(a)(1).

A child is considered to be in school during a vacation or other holiday period if he or she was attending an approved educational institution at the end of the preceding school term and resumes attendance either in the same or a different approved educational institution, at the beginning of the next term.  If an award has been made covering a vacation period, and the child fails to commence or resume school attendance, benefits will be terminated the date of last payment or the last day of the month preceding the date of failure to pursue the course, whichever is the earlier.  38 C.F.R. § 3.667(b).

Except as provided in paragraph (b) of this section, benefits may be authorized through the last day of the month in which a course was or will be completed.  38 C.F.R. § 3.667(c).

When benefits have been authorized based upon school attendance and it is shown that during a part or all of that period the child was pursuing a different course in the same approved educational institution or a course in a different approved educational institution, payments previously made will not be disturbed.  38 C.F.R. § 3.667(d).

Dependent G.

In August 2008 the Veteran filed a Request for Approval of School Attendance for his son, G., indicating that G.'s term began in August 2006, with the most recent term from January 2008 to May 2008, and with graduation expected in June 2010.  An August 2008 award indicated G. was added as a school child on October 2007, and would no longer be a dependent on July 1, 2010 (the anticipated graduation date).  

An August 2010 Report of School Attendance indicated that G. began another term for the course started in August 2006 as recently as August 30, 2010.  Nevertheless, in September 2010 the Veteran was notified that G. was removed from his award effective July 1, 2010, the first of the month following his graduation.  As such, this removal was based on an earlier reported anticipated graduation date, but did not take into account the more recently received notice of continual courses showing that G. had continued courses as recently as August 2010.  

In August 2011, within one year of the decision to remove G. as a dependent school child, the Veteran disagreed with the decision and reported that G. had been a continuous full-time student, and only graduated in May 2011.  In March 2012, the Veteran again clarified that G. enrolled full time in August 2006, turned 23 years old October [REDACTED], 2010, and graduated in May 2011.  

On his March 2012 Substantive Appeal, the Veteran explained that G. had anticipated a June 2010 graduation date, but needed to extend his studies and move his graduation date to May 2011.  To verify this, the Veteran submitted a Request for Approval of School Attendance showing that G. began his course of instruction in August 2006, and his most recent term of course was from January to May 2011, at which time he graduated.  The Veteran also submitted tuition statements from the college for fall 2010 and spring 2011 courses.

Here, dependent G. was born October [REDACTED], 1987, turned 18 years old on October [REDACTED], 2005, prior to his 2006 enrollment in college, and turned 23 years old October [REDACTED], 2010.

Considering the evidence of record, to include the August 2010 Report of School Attendance showing the Veteran had enrolled in another course, and the August 2011 clarification of G.'s May 2011 graduation, the Veteran notified the RO in a timely manner concerning G.'s extension of time to graduate, and the Board finds that G. was continuously enrolled in his course of education through his 23rd birthday, at which point payment as a dependent must end.  

Given that, the Board finds that termination of benefits was improper, and the Veteran is entitled to restoration of dependents benefits based on school attendance from July 1, 2010 until his 23rd birthday, October [REDACTED], 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Dependent K.

Here the Veteran's dependent K. was born May [REDACTED], 1990, and as such she turned 18 years old May [REDACTED], 2008, prior to her August 2008 enrollment in school, and she turned 23 years old May [REDACTED], 2013.

In August 2008, the Veteran filed a Request for Approval of School Attendance for K. showing she began her courses August 2008, and expected to graduate May 2010, with her most recent term going from August 2007 to June 2008.  An August 2008 award shows that K. was added as a school child to the Veteran's award from June 2008, and would not be a school child dependent as of June 1, 2010.  

In an August 2010 School Attendance Report, the Veteran reported that K. was enrolled continuously from August 2008, and in August 2010 VA Form 21-674(b), the Veteran reported that K. had most recently begun a term of course in August 2010.  

In September 2010 the RO informed the Veteran that K. was removed from his award on June 1, 2010, the first of the month following her graduation.  The Board observes that the RO removed K. from the award, thus notifying the Veteran of actual termination of benefits after the Veteran had notified the VA that K. was continuing her education and enrolled in courses.  

In August 2011, the Veteran timely disagreed with the RO's decision to remove K. as a school child dependent, and the Veteran reported K. was in continuous studies at UNCW with a projected graduation date of May 2013.  Then, in March 2012, the Veteran clarified that K. was in courses from August 2010 until December 2011.  There was an additional Request for Approval of School Attendance for the term beginning August 2009 with graduation expected in December 2012.  Also, in March 2012 the Veteran listed K.'s attendance beginning in August 2008 at the community college, and then in August 2009 as a student at UNCW with a December 2011 scheduled graduation.  He also submitted bill and payment information from UNCW for the spring 2010, fall 2011, and spring 2012 terms.

In his March 2012 substantive appeal, the Veteran again explained that K. graduated high school in June 2008, and enrolled full time at community college, followed by UNCW.  The Veteran explained that although the original VA Form 21-674 showed that K. would graduate in May 2010 with her associate's degree, she later matriculated to UNCW, and this moved her graduation date to December 2011.  The Veteran also submitted a Request for Approval of School Attendance showing K. began her course at UNCW in August 2009 with a December 2012 graduation expected.  

The Board recognizes that the evidence of record was initially unclear regarding the enrollment status of K. during 2010 and 2011.  However, this confusion was resolved when the Veteran, in his notice of disagreement with the termination of benefits explained that the Veteran was currently enrolled with a later projected graduation date than originally stated.  In March 2012, the Veteran emphasized that K. had transferred institutions.  He provided support for his ongoing contention that K. had been enrolled continuously, with the submission of tuition and bill statements from K.'s college during the appeal period.  Such submissions corroborated the Veteran's contentions that K. was enrolled full-time, albeit at a different institution than she originally attended, and her enrollment included the period from 2010 into 2011.  

As such, based on continuous enrollment, and notification of continuous school attendance within one year of beginning the course of study, termination of benefits during the period from June 2010 to January 2012 was improper, and such benefits should be restored.  The Board observes that the Veteran is in receipt of benefits prior to June 2010 and since February 2012 for dependent K.'s school attendance.


ORDER

Restoration of monetary benefits due to dependent child, G.'s, school attendance from July 1, 2010 to October [REDACTED], 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

Restoration of monetary benefits due to dependent child, K.'s, school attendance, from June 1, 2010 to January 9, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


